This case is ruled by Crater v. County of Somerset, decided at the current term of this court on an opinion filed herewith, reported in 123 N.J.L. 407.
Since the conclusions therein stated are dispositive of the merits of the cause of action pleaded herein, the judgment is reversed, and the record is remanded to the end that the complaint be struck out and judgment final entered for defendant.
For affirmance — DONGES, PERSKIE, JJ. 2.
For reversal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, BODINE, HEHER, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 12.